JAMES, District Judge.
The petition for review of tho decision of the Board of Tax Appeals, as made in the case under the above number, involves tho same questions as were considered in ease No. 6579 (C. C. A.) 57 E.(2d) 130, the only difference being that the tax assessed referred to the year 1.923, whereas, in case No. 6579, the year involved was 1922. The parties stipulated that judgment in this ease should follow the decision in case No. 6579.
Tho order of the Board of Tax Appeals is affirmed.